Title: Tristram Dalton to John Adams, 16 June 1784
From: Dalton, Tristram
To: Adams, John


        
          Dear Sir
          Boston June 16th. 1784
        
        I cannot omit paying my most sincere Respects by your good Mrs Adams—on whom and your amiable Daughter attend my best prayers— it would have given me great Satisfaction to have offered them my Compliments, personally, before their sailing for Europe, Which I am deprived of by leaving Town this Evening— May the Winds be propitious and every blessing be theirs—
        I have had the pleasure of writing You by several Opportunities since any of your favors have come to hand, which, whenever they do, afford me the highest Delight— Not having my letter Book here, I cannot refer to the Dates of my last Letters, wherein I was very particular—
        Our Politics are not yet settled—and perhaps never may be— The Republican or rather let me say the American Interest seems to gain Ground— Congress have not yet made a Peace Establishment— The Army is totally disbanded—for want only of Money I presume,—except 80 Men to guard the Stores at West Point and Fort Pitt— 700 Men are required to be raised from the Militia of Pennsylvania N Jersey, N York and Connecticutt to guard our Out Posts— The Delegates of the N England States successfully opposed the establishing an Army— The Congress, or some principal Characters

therein, refused to grant some requests presented by the Massachusetts Delegates unless they would agree to the Establishment— They did not and I hope never will—
        Congress adjourned the 3d Instant to the first of Novr, to meet at Trenton I beleive, leaving a Committee to sit at Annapolis in the recess—
        They have put the public Accounts, contracted during the war, into a better Train of Settlement—
        Enclosed is a Gazettee containing a List of the present General Court—Whose Opinions is scarcely yet broached— I fear they are not so liberally disposed to the return of the Refugees and Restitutions required, as the Act. passed the last G Court indicates—which Act &ca I did myself the honour to enclose to You in my last— The People are not enough sensible of the importance of fixing a National Character—
        I find myself happy that a Commission is at Last filled up by Congress to Yourself and two other Gentlemen for the purpose of settling commercial Treaties— As Events or Prospects in this Business may appear proper or worthy to communicate You’ll render me great Service in forwarding them— such Use shall be made of them as You are pleased to direct
        Time, pressing me, does not permit my enlarging—indeed my principal Wish in writing Yourself is to convince You how much I am— / Your particular Friend / And most hble Servant
        
          Tristram Dalton
        
      